      Case 2:20-cv-00450-RMP     ECF No. 29    filed 08/17/21   PageID.241 Page 1 of 4



 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 3
                                                                  Aug 17, 2021
 4                                                                    SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CONVERSATION NORTHWEST
      and WILDEARTH GUARDIANS,                   NO: 2:20-CV-450-RMP
 8
                               Plaintiffs,       STIPULATED ORDER ON COSTS
 9                                               AND FEES
            v.
10
      US FOREST SERVICE and
11    RODNEY SMOLDEN, Forest
      Supervisor, Colville National Forest,
12
                               Defendants.
13

14         BEFORE THE COURT is the parties’ Joint Motion for Entry of Stipulated

15   Order on Costs and Fees, ECF No. 27, and Joint Motion to Expedite the same, ECF

16   No. 28. Having reviewed the record, the motions, and being fully informed, the

17   Court finds good cause to enter the parties’ Stipulated Order on Costs and Fees, ECF

18   No. 27-1, and grant the parties’ Motion to Expedite the same.

19         Accordingly, IT IS HEREBY ORDERED: The parties’ Joint Motion for

20   Entry of Stipulated Order on Costs and Fees, ECF No. 27, and Joint Motion to

21   Expedite the same, ECF No. 28, are GRANTED.



     STIPULATED ORDER ON COSTS AND FEES ~ 1
      Case 2:20-cv-00450-RMP      ECF No. 29    filed 08/17/21   PageID.242 Page 2 of 4



 1         Plaintiffs Conservation Northwest and WildEarth Guardians (“Plaintiffs”) and

 2   Defendants the United States Forest Service and Rodney Smoldon, Forest

 3   Supervisor of the Colville National Forest (“Defendants”) (collectively “the

 4   Parties”), by and through their respective counsel, hereby stipulate and agree as

 5   follows:

 6         1.     The parties hereby agree to settle and resolve Plaintiffs’ claims for costs

 7   and attorneys’ fees under the terms and conditions set forth herein.

 8         2.     Defendants shall pay Plaintiffs Ninety Thousand Dollars and Zero

 9   Cents ($90,000.00) in attorneys’ fees and costs in this matter.

10         3.     Defendants shall make the payment required by Paragraph two of this

11   Stipulated Order by an electronic funds transfer drawn on an account of the United

12   States and made payable to Kampmeier & Knutsen, PLLC, 811 First Avenue, Suite

13   468, Seattle, Washington 98104. Within ten (10) days of entry of this Stipulated

14   Order as an order of the Court, Plaintiffs shall submit to Defendants the account

15   number, routing number, and any other information needed to facilitate payment by

16   electronic funds transfer. Within ten (10) days of Plaintiffs’ providing that

17   information, Defendants shall submit to the U.S. Treasury the information required

18   to effectuate the payment required by Paragraph two of this Stipulated Order. If the

19   payment required by Paragraph two of this Order is not made within forty-five (45)

20   days of Plaintiffs providing the account information referenced above following

21   entry of this Stipulated Order as an order of the Court, Plaintiffs may seek



     STIPULATED ORDER ON COSTS AND FEES ~ 2
         Case 2:20-cv-00450-RMP    ECF No. 29     filed 08/17/21   PageID.243 Page 3 of 4



 1   enforcement of this Order and the Court may in addition impose a deadline for

 2   Defendants to make the payment.1

 3           4.    Upon entry as an order of the Court, this agreement shall fully and

 4   completely resolve and satisfy all of Plaintiffs’ claims for costs and attorneys’ fees

 5   arising from the allegations set forth in the complaint filed in this action.

 6           5.    This Stipulated Order shall not constitute an admission of error or fault

 7   on the part of the United States, its agents, servants, or employees, and is entered

 8   into by the parties for the sole purpose of compromising disputed claims and

 9   avoiding the expenses and risks of further litigation.

10           6.    This Stipulated Order shall be binding upon and inure to the benefit of

11   the parties hereto and their respective successors and assigns.

12           7.    Except as necessary to enforce this agreement, the parties agree they

13   will not use this Stipulated Order as evidence in any pending or future civil or

14   administrative action against the United States, or any agency or instrumentality of

15   the United States.

16

17   1
         Settlement payments are typically issued within 30–45 days. However, the
18
     Parties acknowledge that neither the Department of Justice nor the Department of
19
     Agriculture has control over the precise timing of the payments, which are issued
20
     by the Department of the Treasury.
21



     STIPULATED ORDER ON COSTS AND FEES ~ 3
      Case 2:20-cv-00450-RMP      ECF No. 29    filed 08/17/21   PageID.244 Page 4 of 4



 1         8.     This Stipulated Order shall become effective upon entry as an Order of

 2   the Court.

 3         9.     The Court retains jurisdiction to enforce the terms of this agreement. In

 4   the exercise of its discretion, the Court may award Plaintiffs costs and reasonable

 5   attorneys’ fees incurred in enforcing this Agreement.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order, provide copies to counsel, and close this case.

 8         DATED August 17, 2021.

 9
                                                s/ Rosanna Malouf Peterson
10                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21



     STIPULATED ORDER ON COSTS AND FEES ~ 4
